DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,030,717. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to broaden the claims of the patent by removing limitations to yield the instant claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,482,574. Although the claims at issue are not identical, they are not patentably distinct from each other because it would .

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Furumura (US 2014/0293002), hereinafter referred to as Furumura, in view of Yang (US 2012/0300019), hereinafter referred to as Yang.

9.	Regarding claim 8, Furumura discloses a device for providing a panoramic image, the device comprising: a non-transitory computer-readable medium comprising computer-readable instructions configured to, when executed by processor apparatus, cause the device to: obtain a high-resolution input image from a capture device (fig. 13, 23 and 41, paragraphs 157 and 245 wherein cameras captures high resolution component images for panoramic image formulation); 
obtain a first image component from a decomposition of the high-resolution input image, the first image component having a resolution (fig. 13, 23 and 41, paragraphs 157 and 245 wherein cameras captures high resolution component images for panoramic image formulation); 
and obtain a second image component, a third image component, and a fourth image component from the decomposition of the high-resolution input image, the second image component, the third image component, and the fourth image component having another resolution (fig. 13, 23 and 41, paragraphs 157 and 245 wherein cameras captures high resolution component images for panoramic image formulation).
However Furumura is silent in regards to disclosing generate a multi-resolution image by combining the first, second, third, and fourth image components.
Yang discloses generate a multi-resolution image by combining the first, second, third, and fourth image components (fig. 2 and 7-8, paragraphs 30 and 51 wherein panoramic image is generated from stitched multiple high resolution and low resolution images).  Yang (paragraph 22) provides motivation to combine the references wherein a camera configured to stitch together images into a panoramic image.  All of the elements are known.  Combining the references would yield the instant claims, wherein panoramic image is formulated from captured images of a scene.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

10.	Regarding claim 14, Furumura discloses a method for generating multi-resolution content comprising:  obtaining a high-resolution input image from a capture device (fig. 13, 23 and 41, paragraphs 157 and 245 wherein cameras captures high resolution component images for panoramic image formulation); 
encoding the high-resolution input image to generate two or more image components having different resolutions (fig. 13, 23 and 41, paragraphs 157 and 245 wherein cameras captures high and low resolution component images for panoramic image formulation).
However Furumura is silent in regards to disclosing stitching the two or more image components with the different resolutions to generate a multi-resolution image
Yang discloses stitching the two or more image components with the different resolutions to generate a multi-resolution image (fig. 2 and 7-8, paragraphs 30 and 51 wherein panoramic image is generated from stitched multiple high resolution and low resolution images).  Yang (paragraph 22) provides motivation to combine the references wherein a camera configured to stitch together images into a panoramic 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CNH/
/JEFFEREY F HAROLD/           Supervisory Patent Examiner, Art Unit 2424